            Case 1:19-cv-03539-PKC Document 132 Filed 01/27/21 Page 1 of 2

                                                       250 WEST 55TH STREET          MORRISON & FOERSTER LLP

                                                       NEW YORK, NY 10019-9601       BEIJING, BERLIN, BOSTON,
                                                                                     BRUSSELS, DENVER, HONG KONG,
                                                                                     LONDON, LOS ANGELES, NEW YORK,
                                                       TELEPHONE: 212.468.8000       NORTHERN VIRGINIA, PALO ALTO,
                                                       FACSIMILE: 212.468.7900       SAN DIEGO, SAN FRANCISCO, SHANGHAI,
                                                                                     SINGAPORE, TOKYO, WASHINGTON, D.C.
                                                       WWW.MOFO.COM


January 27, 2021
                                                                                      Writer’s Direct Contact
                                                                                      +1 (212) 468.8049
                                                                                      CCohen@mofo.com
Via ECF

The Honorable P. Kevin Castel
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007
Re:     Bah v. Apple Inc., et al., No. 1:19-cv-03539 (PKC);
        Joint Request Confirming Stay of Discovery and for Adjournment of February 17, 2021
        Case Management Conference

Dear Judge Castel:

        We represent Defendant Apple Inc. (“Apple”) and write with the consent of Plaintiff and
Defendants Security Industry Specialists, Inc. (“SIS”) and John Woodruff (“Woodruff”) regarding
the Court’s December 22, 2020 Order staying discovery. (ECF No. 128.) That Order was entered
in response to a pre-motion letter and stay request filed by the five other defendants in this case—
the City of New York and four officers of the New York City Police Department (collectively, the
“City Defendants”)—all of whom Plaintiff added as parties in his Second Amended Complaint
(“SAC”), filed August 27, 2020. (ECF No. 85.) We respectfully write to clarify that the Court’s
stay of discovery applies to all parties’ outstanding discovery deadlines—which for Apple, SIS, and
Woodruff is only the January 29, 2021 deposition deadline as all other discovery, including
document discovery, interrogatories, and requests to admit, has been completed—or in the
alternative to request such a stay for the deposition deadline as to Apple, SIS, and Woodruff for the
reasons set forth below.
        All defendants either have or will have Motions to Dismiss pending: Apple, SIS, and
Woodruff filed Motions to Dismiss all claims as to them on October 13, 2020, (ECF Nos. 109, 112),
and the City Defendants’ Motion to Dismiss is due March 26, 2021. (ECF Nos. 127, 129, 131.)1
Given the pending and upcoming Motions to Dismiss by all defendants, a stay of discovery as to all
parties serves efficiency and would allow all parties to participate in any relevant depositions. The
parties also agree that the Case Management Conference, currently scheduled for February 17 2021,
(ECF No. 50), should be adjourned. Accordingly, we jointly respectfully request that the Court stay
depositions as to Plaintiff, Apple, and SIS until all parties’ Motions to Dismiss are resolved, and


1
 On January 22, 2021, the Court granted the City Defendants’ January 20, 2021 request for a revised briefing schedule
(ECF No. 131) to account for Plaintiff’s proposed Third Amended Complaint, which identifies the “John Doe”
detectives listed in the SAC, and for which Plaintiff sought leave to file on January 21, 2021. (ECF No. 130.)
             Case 1:19-cv-03539-PKC Document 132 Filed 01/27/21 Page 2 of 2



The Honorable P. Kevin Castel
January 27, 2021
Page Two


that the upcoming conference be rescheduled, if necessary, for a date after all Motions to Dismiss
are resolved.


                                     Respectfully submitted,
                                     /s/ Carrie Cohen__
                                     Carrie H. Cohen

cc:    All counsel of record (via ECF)




ny-1970663
